Citation Nr: 1023379	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-35 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for otitis externa.

4.  Entitlement to service connection for defective visual 
acuity in the left eye.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD
M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to March 
1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2007 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).   

The Board notes that in February 2008, the Veteran filed a 
notice of disagreement with the January 2007 rating decision 
as to the issues on appeal.  Following the issuance of  a 
statement of the case in November 2008, in a VA Form 9 
received in November 2008, followed by a December 2008 
statement and a January 2009 VA Form 646, the Veteran 
perfected the appeals of claims for service connection for 
hearing loss, tinnitus, otitis externa, and defective visual 
acuity in the left eye.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that the disorders claimed on appeal are 
a result of service.  Having considered the evidence, the 
Board finds that further development is necessary for a 
determination.  

The Board notes that the Veteran was afforded VA examinations 
in conjunction with his claims in November 2007.  In 
essentially finding that hearing loss was not due to service, 
a VA examiner noted that that there was no in-service noise 
exposure and cited to a January 1963 treatment record stating 
that the Veteran was an electrician's mate and had no noise 
exposure.  The examiner further noted the Veteran's reported 
history of in-service noise exposure in association with jack 
hammers, riveting hammers, crane bells, helicopters, 
whistles, and welding.  Additionally while the Veteran's DD 
Form 214 shows that his military occupational specialty (MOS) 
was electrical technician, his 201 personnel file showing the 
locations of his units of assignment has not been associated 
with the claims file.  

Also, the Board notes that the in-service March 1965 pure 
tone thresholds, in decibels, documented in the November 2007 
VA examination report do not correspond to those reported in 
the March 1965 reenlistment examination report.  The Board 
notes that an opinion based upon an inaccurate factual basis 
is of diminished probative value.  See Reonal v. Brown, 5 
Vet. App. 458 (1993).  

In addition, prior to November 1967, audiometric test results 
were reported in standards set forth by the American 
Standards Association (ASA).  The figures on the left of each 
column below are the ASA results and are not in parentheses.  
Since November 1, 1967, the standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards reported in the March 1965 
audiologic evaluation have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses 
below.  




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
15(25)
15(25)
15(25)
20(25)
LEFT
15(30)
15(25)
15(25)
15(25)
10(15)

The United States Court of Appeals for Veterans Claims 
(Court) has held that once VA undertakes a duty to provide a 
medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any 
inability to obtain evidence sought (including a VA 
examination with medical opinion).  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 
Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. 
App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 
1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence ... is essential for a proper 
appellate decision").  As such, the Board finds that the 
November 2007 audiological examination report and opinion is 
inadequate to make a determination as to the hearing/ear 
disabilities.  Thus, an opinion should be obtained in regard 
to whether hearing loss, tinnitus, or externa otitis/ear 
infections is related to service, based on accurate findings.  

In addition, the Board notes that a November 2007 VA eye 
examination report notes that the Veteran had mild lens 
opacification and some vitreous syneresis inconsistent with 
his age.  No opinion was provided in regard to whether such 
is related to service; the examination report and opinion to 
be inadequate for a determination in regard to the matters on 
appeal.  On remand, an opinion should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's 201 personnel 
file with the claims file.  All records 
obtained should be associated with the 
claims folder.  All attempts to obtain 
this file should be documented in the 
claims folder. 

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claims; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) 
(2009).

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and etiology of any identified 
hearing loss, tinnitus, and otitis 
externa.  The claims file should be made 
available in conjunction with the 
examination,  and the examiner's attention 
should be directed to this remand.  The 
examiner should indicate on the 
examination report that review of the 
claims folder was accomplished.  All 
necessary tests should be accomplished.
  
The examiner should determine whether any 
hearing loss,  tinnitus, or otitis externa 
(1) clearly and unmistakably (obvious and 
manifest) existed prior to service 
entrance and (2) whether such clearly and 
unmistakably pre-existing disorder clearly 
and unmistakably (obvious and manifest) 
was not chronically worsened during 
service.  

If the answer to either 1 or 2 above is 
negative, offer an opinion in terms of 
whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified hearing loss,  
tinnitus, otitis externa is related to 
active service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The examiner should provide a complete 
rationale for any opinion provided.

3.  If possible, return the claims folder 
to the VA examiner who carried out the 
November 2007 VA eye examination.  If that 
examiner is not available, send the claims 
folder to another examiner.  The 
examiner's attention should be directed to 
this remand.  The examiner should indicate 
on the examination report that review of 
the claims folder was accomplished.

The examiner should express an opinion in 
terms of whether it is "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that the findings of mild lens 
opacification and some vitreous syneresis 
noted to be inconsistent with the 
Veteran's age are related to service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

4.  In light of the above, the claims 
should be readjudicated.  Review all 
opinions obtained for adequacy, and any 
further development required should be 
accomplished prior to returning the claims 
folder to the Board.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


